Case 7:19-cv-06188-CS Document 18 Filed 06/23/20 Page 1 of 1
SIVIN, MILLER & ROCHE LLP

Attorneys at Law
20 Vesey Street
Suite 1400
New York, New York 10007

Glenn D. Miller Phone: (212) 349-0300
Edward Sivin* June 23, 2020 Fax: (212) 406-9462
David Roche

Andrew C. Weiss

*also member of NJ Bar
Via ECF

Hon. Cathy Seibel

US District Judge

Southern District of New York
300 Quarropas Street

White Plains, NY 10601

Re: Magalios v. Peralta et al.
Case No. 19 Civ. 6188 (CS)

Your Honor:

The undersigned represents plaintiff in the above matter.

I write, jointly with defense counsel, to request an additional 45-day extension of all deadlines approved
by the Court in the April 23, 2020 text order. Specifically, it is requested that the deposition cutoff date
be extended to August 28, the cutoff for fact and expert discovery be extended to September 25,

premotion letters be due by October 16, and responses to premotion letters be due October 23.

The grounds for this request are the continuing difficulty for the parties to complete depositions and other
discovery in light of the Coronavirus.

By letter dated April 23, 2020, the parties made a joint request for a 60-day extension of all prior
deadlines, which request was granted by the Court.

Thank you.

 

Cc: All counsel (via ECF)
